ORDER REVERSED and Opinion Filed April 26, 2016




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00370-CV

                           IN THE INTEREST OF B.T.G., A CHILD

                       On Appeal from the 302nd Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-12-12707-U

   MEMORANDUM OPINION ON MOTION TO REVIEW ORDER
    SUSTAINING CONTEST TO AFFIDAVIT OF INDIGENCE
                Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellant’s April 19, 2016 motion for review of the trial court’s order

sustaining a contest to his affidavit of indigence. See TEX. R. APP. P. 20.1(j). We review a trial

court’s order sustaining a contest to an affidavit of indigence for an abuse of discretion. See

Basaldua v. Hadden, 298 S.W.3d 238, 241 (Tex. App.—San Antonio 2009, no pet.) (per

curiam). A trial court abuses its discretion if it acts without reference to any guiding rules or

principles or in an arbitrary or unreasonable manner. Id.

       A party who is unable to pay costs on appeal may proceed without advance payment of

costs by filing in the trial court an affidavit of indigence detailing such information as the party’s

income, assets, debts, monthly expenses, and ability to obtain a loan for court costs. See TEX. R.

APP. P. 20.1(a)(2), (b). The clerk, court reporter, or any party may challenge the affidavit by

filing a contest within ten days of the filing of the affidavit. See TEX. R. APP. P. 20.1(e)(1). If a
contest is timely filed, the trial court must either conduct a hearing or sign an order extending the

time to conduct a hearing within ten days of the filing of the contest. See TEX. R. APP. P.

20.1(i)(2)(A). Unless, within the time set for the hearing, the trial court signs an order sustaining

the contest, the affidavit’s allegations will be deemed true and the party will be allowed to

proceed without advance payment of costs. See TEX. R. APP. P. 20.1(4).

       Appellant filed an affidavit of indigence on March 31, 2016. The Dallas County District

Clerk filed a timely contest to the affidavit on April 1, 2016. The trial court did not sign a

written order extending the time to conduct a hearing. See TEX. R. APP. P. 20.1(i). Accordingly,

the last day for conducting a hearing and signing an order sustaining the contest was Monday,

April 11, 2016, ten days after the date the contest was filed. See TEX. R. APP. P. 20.1(i)(2)(A),

(4). The trial court held a hearing and signed the order sustaining the contest on April 12, 2016.

Because the trial court failed to conduct a hearing and sign a written order within ten days of the

filing of the contest, we conclude the trial court abused its discretion in sustaining the contest.

Accordingly, the allegations in appellant’s affidavit are deemed true, and appellant is allowed to

proceed without prepayment of costs. See TEX. R. APP. P. 20.1(k), (n). We reverse the trial

court’s order sustaining the contest.




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
160370NF.P05                                          CHIEF JUSTICE




                                                –2–